         Case 17-35623 Document 809 Filed in TXSB on 07/03/19 Page 1 of 4




                   UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

In re:                                §
                                      §
OFFSHORE SPECIALTY                    §       Case No. 17-35623
FABRICATORS, LLC,                     §
                                      §       (Chapter 11)
                    DEBTOR            §

  CREDITOR, KLEIN INVESTIGATIONS AND CONSULTING, A DIVISION OF KLEIN
 INVESTMENTS, INC.’S RESPONSE TO LIQUIDATING TRUSTEE’S OBJECTION TO
                        PROOF OF CLAIM NO. 10

TO THE HONORABLE JUDGE OF SAID COURT:

         Creditor, Klein Investigations and Consulting, a Division of Klein

Investments, Inc. (Klein), files these Response to Liquidating Trustee’s

Objection to Proof of Claim No. 10, and would show the Court as follows:

                        OBJECTION FOR LACK OF SERVICE

1.       For reasons unknown, Undersigned Counsel of record for Klein

Investigations & Consulting is no longer receiving service of any filings in this

bankruptcy proceeding. Undersigned Counsel had been receiving service for

a significant period of time, but apparently somehow the email address had

been changed without the Morgan Law Firm’s knowledge on the Pacer system.

The Morgan Law Firm has changed the email address back to the accurate


                                          1
      Case 17-35623 Document 809 Filed in TXSB on 07/03/19 Page 2 of 4




email address. Accordingly, Klein has not had sufficient time to prepare a full

response.

                        ARGUMENT AND AUTHORITIES

2.    Klein’s Proof of Claim sets forth the facts necessary to support its claim.

Liquidating Trustee’s objection under Bankruptcy Rule 3001(f), has no basis.

The Liquidating Trustee argues that Klein’s Proof of Claim is defective for the

following reason: “The sole basis for the claim, filed in the amount of

$577,406.91, was principle ($569,772.30) in interest ($7,679.61) in a default

judgment issued on July 21, 2017 by the 60th District Court in Jefferson County,

Texas.” Liquidating Trustee’s Motion, para. 8. Liquidating Trustee then

argues that Claim No. 10 does not contain a copy of that Judgment.

3.    The Liquidating Trustee is correct that on December 13, 2018, the Ninth

Court of Appeals in Beaumont, Texas issued a Judgment reversing the Default

Judgment in Case No. 09-17-0033-CV. A copy of that Judgment is attached to

the Liquidating Trustee’s Motion as Exhibit “A.” The Ninth Court’s Opinion,

however, does not dismiss Klein’s lawsuit for these amounts against Debtor.

Instead, the Court ruled only that Klein’s service upon the Defendants in the

lawsuit was technically defective, and therefore the Ninth Court vacated the


                                       2
      Case 17-35623 Document 809 Filed in TXSB on 07/03/19 Page 3 of 4




Judgment and remanded the case for a trial on the merits. Klein’s Proof of

Claim, therefore, remains valid, and Klein continues to have a claim against

this Debtor in the amounts set forth in the Proof of Claim, which has actually

increased over time as interest accrues. A copy of Klein’s live Petition in the

underlying case is attached as Exhibit “1.”

4.    For these reasons, therefore, the Liquidating Trustee’s Motion to Set-

Aside Klein’s Proof of Claim is misleading, erroneous, and should be denied.

In an abundance of caution, however, Klein has filed an Amended Proof of

Claim. A true and correct copy is attached as Exhibit “2.”

      WHEREFORE, PREMISES CONSIDERED, Creditor Klein Investigations

& Consulting, Inc., prays that this Court deny the Liquidating Trustee’s Motion

to Set-Aside Klein’s Proof of Claim, and grant Klein such other and further

relief, at law or in equity, to which it may be shown itself justly entitled.


                                            Respectfully submitted,

                                            /s/ John S. Morgan
                                            JOHN S. MORGAN
                                            State Bar No. 14447475
                                            Morgan Law Firm
                                            2175 North Street, Suite 101
                                            Beaumont, Texas 77701
                                            (409) 239-5984

                                        3
      Case 17-35623 Document 809 Filed in TXSB on 07/03/19 Page 4 of 4




                                            (409) 895-2839 facsimile
                                            Jmorgan@jsmorganlaw.com
                                            Attorney for Creditor, Klein
                                            Investigations & Consulting, Inc.




                           CERTIFICATE OF SERVICE
      This hereby certify that a true and correct copy of the foregoing
document has been provided to all parties of record, via electronic filing on this
3rd day of July, 2019:
                                            /s/ John S. Morgan
                                            JOHN S. MORGAN




                                        4
